March 20, 2013 Turnkey Agreement Sale Analysis Information Requested by Staff Location Funding received Table 1 (Sale Amounts) Revenues recognized Table 1 – Predrilling. All pre-drilling revenue is recognized in the year received. For example, 2009 pre-drilling revenue is composed of Project 2008B ($439,579), Project 2009A ($1,639,731), and Project 2009B ($247,999), for a total of $2,327,309 (See Table 2) Contract dates Table 1 (Contract Date Range) Drilling dates Table 1 (Date Drilled) Amounts designated as drilling and Table 1 (Pre-Drilling and Drilling) pre-drilling Revenue recognized each period Table 2 (Annual Totals – Income Statement) Underlying properties & reserve status Table 3 Royale Energy, Inc. Turnkey Agreement Sale Analysis For the three years ended December 31, 2011 Table 1 Sale Amount Working Interest Recognized Project/Wells Contracts Date Range Date Drilled Prior to 2009 Total Sales Thru 2011 Prior to 2009 Total Interest Recognized Retained by Royal Project - 2008B Jul '08 - Sept '09 Well #1 12/18/2009 29.56% 14.25% 43.81% 55.88% Well #2 10/28/2009 29.56% 14.25% 43.81% 53.82% Well #3 9/1/2010 29.56% 14.25% 43.81% 55.88% Well #4 5/31/2010 29.56% 14.25% 43.81% 55.88% TOTAL Pre-drilling @ 38.63% Deferred Drilling @ 61.37% Project - 2009A Apr '09 - Dec '09 Well #1 4/16/2010 57.14% 57.14% 40.21% Well #2 7/28/2010 57.14% 57.14% 41.19% Well #3 9/4/2011 17.14% 17.14% 81.68% Well #4 7/23/2010 57.14% 57.14% 12.23% TOTAL Pre-drilling @ 43.094% Deferred Drilling @ 56.906% Project - 2009B Dec '09 - Aug '10 Well #1 11/11/2010 13.67% 34.61% 48.28% 49.09% Well #2 9/9/2010 13.67% 34.61% 48.28% 50.03% Well #3 3/4/2011 13.67% 34.61% 48.28% 50.06% Well #4 6/19/2011 13.67% 34.61% 48.28% 49.65% TOTAL Pre-drilling @ 25.766 Deferred Drilling @ 74.234% Project - 2010A Jul '10 - Feb '11 Well #1 11/20/2011 54.02% 0.37% 54.39% 43.96% Well #2 To be drilled 43.40% 0.30% 43.70% 56.00% Well #3 9/27/2011 54.02% 0.37% 54.39% 44.22% Well #4 12/2/2012 54.02% 0.37% 54.39% 45.24% TOTAL Pre-drilling @ 27.874% Deferred Drilling @ 72.126% Turnkey Agreement Sale Analysis Royale Energy, Inc. For the three years ended December 31, 2011 Sale Amount Working Interest Recognized Project/Wells Contracts Date Range Date Drilled Prior to 2009 Total Sales Thru 2011 Prior to 2009 Total Interest Recognized Retained by Royal Project - 2010B Oct '10 - Nov '10 Well #1 11/30/2010 19.79% 19.79% 75.99% Well #2 1/29/2011 19.79% 19.79% 76.71% TOTAL Pre-drilling @ 39.138% Deferred Drilling @ 60.862% Project - 2010C Dec '10 - Jul '11 Well #1 10/31/2011 4.05% 45.42% 49.47% 49.23% Well #2 12/31/2012 4.05% 45.42% 49.47% 50.22% Well #3 To be drilled 4.86% 54.54% 59.40% 40.23% Well #4 To be drilled 4.05% 45.42% 49.47% 50.22% TOTAL Pre-drilling @ 27.659% Deferred Drilling @ 72.341% Project - 2011A Jul '11 - Aug '12 Well #1 To be drilled 30.25% 30.25% 48.90% Well #2 To be drilled 30.25% 30.25% 48.90% Well #3 To be drilled 30.25% 30.25% 48.90% Well #4 To be drilled 30.25% 30.25% 48.90% Well #5 To be drilled 30.25% 30.25% 48.90% TOTAL Pre drilling @ 26.805 Deferred Drilling @ 73.195 Turnkey Agreement Sale Analysis Royale Energy, Inc. For the three years ended December 31, 2011 Table 2 Sale Amount Working Interest Recognized Project/Wells Contracts Date Range Date Drilled Prior to 2009 Total Sales Thru 2011 Prior to 2009 Total Interest Recognized Retained by Royal Deferred Drilling Recognition – Completion of Obligations under Turnkey Agreement 2006A – Well #2 1/31/2009 2007A – Well #1 1/31/2009 2008B – Well #2 10/28/2009 2008A – Well #3 11/4/2009 2008B – Well #1 12/18/2009 2009A – Well #1 4/16/2010 2006B – Well #1 5/31/2010 2008B – Well #4 5/31/2010 2009A – Well #4 7/23/2010 2009A – Well #2 7/28/2010 2008B – Well #3 9/1/2010 2009B – Well #2 9/9/2010 2004A – Well #5 9/30/2010 2009B – Well #1 11/11/2010 2010B – Well #1 11/30/2010 2010B – Well #2 1/29/2011 2009B – Well #3 3/4/2011 2009B – Well #4 6/19/2011 2009A – Well #3 9/4/2011 2010A – Well #3 9/27/2011 2010C – Well #1 10/31/2011 2010A – Well #1 1/31/2009 Deferred Drilling Recognized Turnkey Agreement Sale Analysis Royale Energy, Inc. For the three years ended December 31, 2011 Annual Totals – Income Statement 2009-2011 Total Pre-drilling Deferred Drilling Recognized as Revenue Total Turnkey Drilling Revenue Per Above Schedule Per Financial Stmts Difference -$15 -$27 Annual Totals Total Receipts Total Spoilage Costs Total Marketing Costs Total Lease Costs – Unproved Property Only Total Other Land Costs – Unproved Property Only Total Intangible Drilling Costs Total Tangible Drilling Costs Total Costs Total Recipts less Total Costs -$2,116,612 -$1,334,771 Percentage of Lease Costs of Total Costs 0.31% 1.96% 0.97% 1.12% Turnkey Agreement Sale Analysis – Drilled Property Description Royale Energy, Inc. For the three years ended December 31, 2011 Table 3 Original Property Description Drilled Property Description Project/Wells Contracts Date Range Date Drilled Location Reserve Status Substitution of Original Location Location Reserve Status Successful Well Project - 2008B Jul '08 - Sept '09 Well #1 12/18/2009 Colusa County, CA Unproved YES Colusa County, CA Unproved Dry Hole Well #2 10/28/2009 Colusa County, CA Unproved NO Proved Well #3 9/1/2010 Kern County, CA Unproved NO Dry Hole Well #4 5/31/2010 To be determined Unknown N/A Sacramento County, CA Unproved Dry Hole Project - 2009A Apr '09 - Dec '09 Well #1 4/16/2010 Colusa County, CA Unproved NO Proved Well #2 7/28/2010 Colusa County, CA Unproved NO Proved Well #3 9/4/2011 San Joaquin County, CA Unproved NO Proved Well #4 7/23/2010 To be determined Unknown N/A Tehema County, CA Proved Project - 2009B Dec '09 - Aug '10 Well #1 11/11/2010 Colusa County, CA Unproved NO Proved Well #2 9/9/2010 Tehama County, CA Unproved NO Dry Hole Well #3 3/4/2011 Colusa County, CA Unproved YES Colusa, County, CA Unproved Dry Hole Well #4 6/19/2011 To be determined Unknown N/A Colusa, County, CA Unproved Dry Hole Project - 2010A Jul '10 - Feb '11 Well #1 11/20/2011 Colusa County, CA Unproved YES Colusa, County, CA Unproved Dry Hole Well #2 To be drilled Tehama County, CA Unproved N/A Well #3 9/27/2011 Colusa County, CA Unproved NO Proved Well #4 12/2/2012 To be determined Unknown N/A Colusa, County, CA Unproved Dry Hole Project - 2010B Oct '10 - Nov '10 Well #1 11/30/2010 Colusa County, CA Proved NO Proved Well #2 1/29/2011 Colusa County, CA Proved NO Proved Project - 2010C Dec '10 - Jul '11 Well #1 10/31/2011 Colusa County, CA Unproved No Well #2 12/31/2012 Colusa County, CA Unproved YES Colusa, County, CA Unproved Proved Well #3 To be drilled Solana County, CA Unproved N/A Well #4 To be drilled To be determined Unknown N/A Project - 2011A Jul '11 - Aug '12 Well #1 To be drilled Colusa County, CA Unproved N/A Well #2 To be drilled Colusa County, CA Unproved N/A Well #3 To be drilled Colusa County, CA Unproved N/A Well #4 To be drilled Colusa County, CA Unproved N/A Well #5 To be drilled Solana County, CA Unproved N/A
